Exhibit 10.3
FORM OF NONSTATUTORY
STOCK OPTION AGREEMENT
          THIS NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”) is entered
into effective as of                     , 20      (the “Grant Date”), by CRAFT
BREWERS ALLIANCE, INC., a Washington corporation (the “Company”), and
                     (the “Optionholder”).
RECITALS
          A. The Company has adopted the 2007 Stock Incentive Plan (the “Plan”).
Capitalized terms that are used but not defined in this Agreement will have the
meanings given those terms in the Plan.
          B. The Committee has designated the Optionholder to receive a stock
option under the Plan.
          NOW THEREFORE, the Company and the Optionholder agree as follows:
          1. Grant of the Option. The Company grants to the Optionholder a
Nonstatutory Stock Option (the “Option”) to acquire from the Company
                     shares of Common Stock (the “Shares”) at the price of
$                     per share (the “Purchase Price”). The Option is subject to
all of the provisions of the Plan and the terms and conditions specified in this
Agreement.
          2. Term of the Option. Unless earlier terminated pursuant to the Plan,
the Option will terminate on the earliest to occur of the following: (a) the
expiration of three (3) months following the date of termination of the
Optionholder’s Continuous Service for any reason other than death, Disability or
Cause; (b) the expiration of one year following the date of termination of the
Optionholder’s Continuous Service by reason of death or Disability; (c) the date
of termination of the Optionholder’s Continuous Service for Cause; and (d) the
tenth anniversary of the Grant Date (                    , 20     ).
          3. Exercisability. Except as specified below and in Section 12.3 of
the Plan, the Option will become exercisable (a) as to twenty percent (20%) of
the Shares on the first anniversary of the Grant Date, and (b) as to an
additional twenty percent (20%) of the Shares on each of the next four
anniversaries of the Grant Date. If the Optionholder’s Continuous Service
terminates by reason of death or Disability, the Option will immediately become
exercisable in full. If the Optionholder’s Continuous Service terminates by
reason of Cause, all outstanding Options shall be forfeited (whether vested or
not vested) and expire on the date of termination. Except as provided in Section
12.3 of the Plan, if the Optionholder’s Continuous Service terminates for any
reason other than death, Disability or Cause, the Option thereafter will be
exercisable only for the Shares as to which it was exercisable on the date of
termination.
          4. Exercise of the Option. In order to exercise the Option, the
Optionholder must do the following:

 



--------------------------------------------------------------------------------



 



          (a) deliver to the Company a written notice, in substantially the form
of the attached Exhibit A, specifying the number of Shares for which the Option
is being exercised;
          (b) tender payment to the Company of the aggregate Purchase Price for
the Shares for which the Option is being exercised, which amount may be paid –
               (i) by check;
               (ii) by delivery to the Company of shares of Common Stock already
owned by the Optionholder that have a Fair Market Value, as of the date of
exercise, equal to the aggregate Purchase Price payable;
               (iii) delivery (in a form approved by the Committee) of an
irrevocable direction to a securities broker acceptable to the Committee:
               (A) To sell Shares subject to the Option and to deliver all or a
part of the sales proceeds to the Company in payment of all or a part of the
exercise price and withholding taxes due; or
               (B) To pledge Shares subject to the Option to the broker as
security for a loan and to deliver all or a part of the loan proceeds to the
Company in payment of all or a part of the exercise price and withholding taxes
due; or
               (iv) by such other means as the Committee, in its sole
discretion, may permit at the time of exercise;
     (c) pay, or make arrangements satisfactory to the Committee for payment to
the Company of, all taxes required to be withheld by the Company in connection
with the exercise of the Option; and
     (d) execute and deliver to the Company any other documents required from
time to time by the Committee in order to promote compliance with applicable
laws, rules and regulations.
          5. Tax Withholding and Reimbursement. The Company is authorized to
withhold from the Optionholder’s other compensation any withholding and payroll
taxes imposed on the Company in connection with or with respect to the exercise
or other settlement of the Option (the “Payroll Taxes”). In the event the
Optionholder is no longer an employee of the Company at the time of exercise or
there is insufficient other income from which to withhold Payroll Taxes, the
Optionholder agrees to pay the Company an amount sufficient to provide for
payment of all Payroll Taxes.
          6. Acceptance of Option; Further Assurances. By executing this
Agreement, the Optionholder accepts the Option, acknowledges receipt of a copy
of the Plan, and agrees to comply with and be bound by all of the provisions of
the Plan and this Agreement. The Optionholder agrees to from time to time
execute such additional documents as the Company may reasonably require in order
to effectuate the purposes of the Plan and this Agreement.

 



--------------------------------------------------------------------------------



 



          7. Entire Agreement; Amendments; Binding Effect. This Agreement,
together with the Plan, constitutes the entire agreement and understanding
between the Company and the Optionholder regarding the subject matter hereof.
Except as permitted by the Plan, no amendment of the Option or this Agreement,
or waiver of any provision of this Agreement or the Plan, shall be valid unless
in writing and duly executed by the Company and the Optionholder. The failure of
any party to enforce any of that party’s rights against the other party for
breach of any of the terms of this Agreement or the Plan shall not be construed
as a waiver of such rights as to any continued or subsequent breach. This
Agreement shall be binding upon the Optionholder and his or her heirs,
successors and assigns.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                  “Company”       CRAFT BREWERS ALLIANCE, INC.    
 
               
 
      By        
 
         
 
[Name]     
 
          [Title]    
 
               
“Optionholder”
               
 
                                      [Name]    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF STOCK OPTION EXERCISE
CRAFT BREWERS ALLIANCE, INC.
2007 STOCK INCENTIVE PLAN

              To:   Craft Brewers Alliance, Inc.         929 North Russell
Street         Portland, Oregon 97227    
 
  Attention:        
 
     
 
   
 
           
Optionholder:
                          Print Name
   
 
           
Mailing Address:
                     
 
                     
 
                     
 
           
Telephone Number:
                     
 
            Option:   The option evidenced by an Option Agreement dated
                    , ___.

OPTION EXERCISE
I hereby elect to exercise the Option to purchase shares (“Shares”) of common
stock of Craft Brewers Alliance, Inc. (“CBAI”), covered by the Option as
follows:

                     
 
  Number of Shares Purchased (a)          
 
   
 
  Per-Share Option Price (b)     $    
 
   
 
  Aggregate Purchase Price (a times b)     $    
 
   
 
  Closing Date of Purchase          
 
     
 
  Form of Payment [Check One]:                
 
             
 
   

  o   My check in the full amount of the Aggregate Purchase Price (as well as a
check for any withholding taxes, if this
box ¨ is checked). See “Instructions” below.     o   Delivery of previously
owned shares of CBAI common stock with a fair market value equal to the
Aggregate Purchase Price (as well as any withholding taxes, if this box ¨ is
checked). See “Instructions” below. Note that restricted shares acquired from
CBAI under one of its stock plans may be used for this purpose only if such
shares have become vested.

A-1



--------------------------------------------------------------------------------



 



  o   My irrevocable direction to my securities broker (see below) to sell
Shares subject to the Option and deliver a portion of
the sales proceeds to Craft Brewers Alliance, Inc., in full payment of the
Aggregate Purchase Price (as well as any
withholding taxes, if this box ¨ is checked). See “Instructions” below. I hereby
confirm that any sale of Shares will be
in compliance with CBAI’s policies on insider trading and Rule 144, if
applicable. I HEREBY IRREVOCABLY AUTHORIZE
                                                             to transfer funds
to Craft Brewers Alliance, Inc., from my account in payment of the
(name of broker)
Aggregate Purchase Price (and withholding taxes, if applicable) and Craft
Brewers Alliance, Inc., is hereby directed to
issue the Shares for my account with such broker and to transmit the Shares to
the broker indicated above.

Instructions:
     (1) If payment is to be by check, a check for the amount of the Aggregate
Purchase Price payable to Craft Brewers Alliance, Inc., should be submitted with
this Notice.
     (2) If payment is to be by surrender of previously owned shares or by
attestation of ownership (see Attestation Form below), either a certificate for
the shares accompanied by a stock power endorsed in blank or the completed
Attestation Form should be submitted with this Notice. If applicable, a
certificate for any shares in excess of those needed to satisfy the Aggregate
Purchase Price and withholding taxes, if applicable, will be returned to you
with the certificate for your option shares. Any change in registration between
the payment shares and the new shares will require a properly executed stock
power that is guaranteed by an institution participating in a recognized
medallion signature guarantee program.
     (3) No withholding tax is due upon exercise of an incentive stock option.
Withholding tax is due immediately upon exercise of a nonstatutory stock option
by an employee. If withholding tax is due at the time of exercise, you will be
notified of the amount and satisfactory arrangements must be made for payment
before a stock certificate for your option shares will be delivered to you (or
your broker, if applicable). Among other alternatives, amounts necessary to
satisfy withholding obligations may be deducted from compensation otherwise
payable to you.
ISSUANCE INSTRUCTIONS FOR STOCK CERTIFICATES
     Please register the stock certificate(s) in the following name(s):

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

If applicable, please check one: o JT TEN o TEN COM o Other

A-2



--------------------------------------------------------------------------------



 



     Please deliver the stock certificate(s) to (check one):

  o   My brokerage account

                           
 
                         
 
                         
 
  Attn:                          
 
  Account   No.:     ; or  
 
               

  o   My mailing address set forth above.

         
 
Date
 
 
Signature of Participant    

ATTESTATION FORM
As indicated above, I have elected to use shares of CBAI common stock that I
already own to pay the Aggregate Purchase Price of the Option (and withholding
taxes, if applicable).
I attest to the ownership of the shares represented by the certificate(s) listed
below or to the beneficial ownership of the shares held in the name of my
broker, as indicated in the attached copy of my brokerage statement. I will be
deemed to have delivered such shares to CBAI in connection with the exercise of
my Option.
I understand that, because I (and any joint owner) will retain ownership of the
shares (the “Payment Shares”) deemed delivered to pay the Aggregate Purchase
Price (and withholding taxes, if applicable), the number of shares to be issued
to me upon exercise of my Option will be reduced by the number of Payment
Shares. I represent that I have full power to deliver and convey certificates
representing the Payment Shares to CBAI and by such delivery and conveyance
could have caused CBAI to become sole owner of the Payment Shares. The joint
owner of the Payment Shares, if any, by signing this Form, consents to these
representations and to the exercise of the Option by this attestation.
I certify that any Payment Shares originally issued to me as restricted shares
are now fully vested.

A-3



--------------------------------------------------------------------------------



 



List certificate(s) and number of shares covered, or attach a copy of your
brokerage statement:

      Common Stock
Certificate Number   Number of
Shares Covered                                          

Date:                                           

         
Print Name of Optionholder:
       
 
 
 
   
 
       
Signature of Optionholder:
       
 
 
 
   
 
       
Print Name of Joint Owner:
       
 
 
 
   
 
       
Signature of Joint Owner:
       
 
 
 
   

If you are attaching a copy of your brokerage statement, you must have your
securities broker complete the following:
The undersigned hereby certifies that the foregoing attestation is correct.

                                                    Name of Brokerage Firm    
 
                   
Date:
          By:        
 
 
 
         
 
 
 
Telephone No.:                                                   Print Name of
Signing Broker

A-4